
	
		I
		111th CONGRESS
		1st Session
		H. R. 1006
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Stupak (for
			 himself, Mr. Terry, and
			 Mr. Paulsen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require secondary metal recycling agents to keep
		  records of their transactions in order to deter individuals and enterprises
		  engaged in the theft and interstate sale of stolen secondary metal, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Secondary
			 Metal Theft Prevention Act of 2009.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Sense of the Congress.
					Sec. 4. Purposes.
					Sec. 5. Purchase transaction
				requirements.
					Sec. 6. Protection of personal
				information.
					Sec. 7. Enforcement by Federal Trade
				Commission.
					Sec. 8. Enforcement by State Attorneys
				General.
					Sec. 9. Civil penalty.
					Sec. 10. State and local law not
				preempted.
					Sec. 11. Definitions.
					Sec. 12. Effective date.
				
			2.FindingsThe Congress finds the following:
			(1)Since 2006, metal
			 theft has been on the rise, largely due to a surge in the global demand for
			 scrap metal and a historic increase in the price of metal commodities.
			(2)Theft of metal
			 components is jeopardizing the integrity of critical infrastructure in the
			 United States through theft of metal in transportation, electrical, and
			 telecommunications networks.
			(3)Theft of manhole
			 covers, storm water grates, highway guard rails, railroad tracks, automobile
			 components, and street lamps pose a significant public safety risk.
			(4)Many State laws
			 call on secondary metal recyclers to help deter this crime and assist law
			 enforcement by documenting transactions and collecting information in order to
			 identify the sellers of scrap metal and the material they are selling. These
			 laws have been a significant deterrent to the problem of metal theft.
			(5)Although many
			 States have enacted metal theft laws, metal theft is a nationwide crime that
			 crosses state lines.
			(6)An overarching
			 Federal law is necessary to deter metal theft across the country.
			(7)Combating the
			 problem of metal theft will require improved communications between metal
			 businesses and law enforcement agencies.
			(8)The secondary
			 metal recycling industry should be commended for educating the public and law
			 enforcement to the problems related to metal theft, issuing Do Not
			 Buy lists, partnering with the National Crime Prevention Council, and
			 creating a Theft Alert System.
			3.Sense of the
			 CongressIt is the sense of
			 the Congress that Federal, State, and local government agencies should work
			 with representatives of the secondary metal recycling industry to develop and
			 improve effective countermeasures to combat the theft and sale of stolen
			 secondary metal.
		4.PurposesThe purposes of this Act are—
			(1)to
			 protect consumers, businesses, critical infrastructure, and State and local
			 governments from the problem of secondary metal theft;
			(2)to regulate
			 interstate commerce by limiting trafficking in stolen secondary metal sold for
			 the purpose of recycling or reuse;
			(3)to permit
			 legitimate secondary metal transactions to continue to take place; and
			(4)to establish a
			 system to document secondary metal transactions between sellers and buyers
			 while addressing the growing problem of secondary metal theft.
			5.Purchase
			 transaction requirements
			(a)Do-not-buy
			 ListUnless the seller establishes by written documentation that
			 the seller is the owner, or an employee, agent, or other person authorized to
			 sell on behalf of the owner, it is unlawful for a secondary metal recycling
			 agent to purchase for recycling any secondary metal that is—
				(1)marked with name,
			 logo, or initials of a railroad, an electric, gas, or water company, a
			 telephone company, cable company, or a public utility or that has been altered
			 to remove, conceal, or obliterate such a name, logo, or initials through
			 burning or cutting of wire sheathing or other means;
				(2)marked with the
			 name of a city, county, or State government entity;
				(3)a
			 street light pole or fixture;
				(4)a
			 road or bridge guard rail;
				(5)a
			 highway or street sign;
				(6)a
			 water meter cover;
				(7)a
			 storm water grate;
				(8)unused or
			 undamaged building construction or utility material;
				(9)an historical
			 marker;
				(10)a grave marker or
			 cemetery urn or vase;
				(11)a utility access
			 cover; or
				(12)a bulk container
			 for beer with a capacity of 7.75 gallons or more.
				(b)Record
			 Keeping
				(1)In
			 generalA secondary metal recycling agent shall maintain a
			 written or electronic record of each secondary metal purchase. The record shall
			 include—
					(A)the agent’s name
			 and address;
					(B)the date of the
			 transaction;
					(C)a description of
			 the secondary metal purchased, including—
						(i)a
			 general physical description;
						(ii)a
			 product description, such as wire, tubing, extrusions, casting, or other kind
			 of product; and
						(iii)the weight,
			 quantity, or volume purchased;
						(D)the amount paid by
			 the agent;
					(E)the name and
			 address of the person to which the payment was made;
					(F)the name of the
			 person delivering the secondary metal to the agent, including a distinctive
			 number from a Federal or State government-issued photo identification card and
			 a description of the type of the identification; and
					(G)the license tag
			 number, State-of-issue, make, and model, if available, of the vehicle used to
			 deliver the secondary metal to the agent.
					(2)Repeat
			 sellersA secondary metal recycling agent may comply with the
			 requirements of paragraph (1) with respect to the second or a subsequent
			 purchase of secondary metal from the same person by—
					(A)reference to the
			 existing record relating to the seller; and
					(B)recording any
			 information for the transaction that is different from the existing record for
			 that person.
					(3)Record retention
			 periodA secondary metal recycling agent shall maintain any
			 record required by this subsection for not less than 2 years from the date of
			 the transaction to which the record relates.
				(c)Purchases in
			 Excess of $75
				(1)In
			 generalA secondary metal recycling agent may not pay cash for a
			 single purchase of secondary metal in excess of $75. For purposes of this
			 paragraph, more than 1 purchase in any 48-hour period from the same seller
			 shall be considered to be a single purchase.
				(2)Payment
			 method
					(A)Occasional
			 sellersExcept as provided in subparagraph (B), for any purchase
			 of secondary metal in excess of $75 a secondary metal recycling agent shall
			 make payment by check that—
						(i)is
			 payable to the seller; and
						(ii)includes the name
			 and address of the seller.
						(B)Established
			 commercial transactionsA secondary metal recycling agent may
			 make payments for purchases of secondary metal in excess of $75 from a
			 governmental or commercial supplier of secondary metal with which the agent has
			 an established commercial relationship by electronic funds transfer or other
			 established commercial transaction payment method through a commercial bank if
			 the agent maintains a written record of such payments that identifies the
			 seller, the amount paid, and the date of the purchase.
					(d)Public Notice
			 RequirementA secondary metal recycling agent shall display, at
			 its principal place of business and at any site at which secondary metal is
			 accepted by or for the agent, a printed notice advising the public that the
			 sale of stolen secondary metal is prohibited under Federal and State
			 laws.
			6.Protection of
			 personal information
			(a)In
			 GeneralA secondary metal recycling agent or the agent, employee,
			 or representative of a secondary metal recycling agent may not disclose the
			 identity of any person from which the agent purchases secondary metal without
			 the consent of the seller except in response to a request from a law
			 enforcement agency or judicial process.
			(b)SafeguardsA
			 secondary metal recycling agent shall implement reasonable safeguards—
				(1)to protect the
			 security of information required under section 5(b)(1) maintained by that
			 agent; and
				(2)to
			 prevent unauthorized access to or disclosure of that information.
				(c)Limits on
			 LiabilityA secondary metal recycling agency shall not be liable
			 to any seller for a disclosure of information required under section 5(b)(1) if
			 the secondary metal recycling agent has met the requirements of subsection (b)
			 of this section.
			7.Enforcement by
			 Federal Trade Commission
			(a)In
			 GeneralViolation of any provision of this Act shall be treated
			 as a violation of a rule under section 18 of the Federal Trade Commission Act (15 U.S.C. 57a)
			 regarding unfair or deceptive acts or practices. The Federal Trade Commission
			 shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act
			 (15 U.S.C. 41 et seq.) were incorporated into and made a part of this
			 Act.
			(b)Regulations
				(1)In
			 generalThe Commission may promulgate such regulations as it
			 finds necessary or appropriate under this Act.
				(2)Initial
			 guidanceWithin 6 months after the date of enactment of this Act,
			 the Commission shall promulgate a final rule—
					(A)setting forth the
			 minimum requirements for the documentation required by section 5(a);
					(B)establishing
			 criteria for record retention under section 5(b)(3);
					(C)establishing
			 requirements for treatment of a seller as a governmental or commercial supplier
			 with an established commercial relationship under section 5(c)(2)(B);
					(D)establishing
			 public notice requirements under section 5(d); and
					(E)establishing
			 criteria for safeguards under section 6(b).
					8.Enforcement by
			 State Attorneys General
			(a)In
			 GeneralA State, as parens patriae, may bring a civil action on
			 behalf of its residents in an appropriate district court of the United States
			 to enforce the provisions of this Act whenever the attorney general of the
			 State has reason to believe that the interests of the residents of the State
			 have been or are being threatened or adversely affected by the violation of
			 this Act or a regulation under this Act by a secondary metal recycling agent
			 doing business in that State.
			(b)Notice
				(1)Notice
			 requiredAt least 30 days before filing an action under
			 subsection (a), the attorney general of the State involved shall provide to the
			 Federal Trade Commission—
					(A)written notice of
			 the action; and
					(B)a copy of the
			 complaint for the action.
					(2)Authorization to
			 proceedThe State may bring the action if it does not receive a
			 request from the Federal Trade Commission, within 30 days after the Commission
			 receives the notice, not to proceed with its action.
				(c)Federal
			 ProceedingsAfter receiving notice under subsection (b), the
			 Commission may—
				(1)request that the
			 State not proceed with the action pending the final disposition of a pending
			 Federal proceeding or action;
				(2)initiate an action
			 in the appropriate United States district court and move to consolidate all
			 pending actions, including State actions, in such court;
				(3)intervene in the
			 action brought under subsection (a); or
				(4)file petitions for
			 appeal of a decision in such action.
				(c)Pending Federal
			 ProceedingsIf the Federal Trade Commission has instituted an
			 enforcement action against a secondary metal recycling agent for a violation of
			 this Act or any regulation under this Act, a State may not bring an action,
			 during the pendency of the Commission’s enforcement action, under this section
			 against that secondary metal recycling agent for any violation alleged in the
			 Commission’s enforcement action.
			(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section regarding notification shall be construed to prevent the attorney
			 general of a State from exercising the powers conferred on such attorney
			 general by the laws of that State to—
				(1)conduct
			 investigations;
				(2)administer oaths
			 or affirmations; or
				(3)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				(e)Venue; Service
			 of Process
				(1)VenueAny
			 action brought under subsection (a) may be brought in—
					(A)the district court
			 of the United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code; or
					(B)another court of
			 competent jurisdiction.
					(2)Service of
			 processIn an action brought under subsection (a), process may be
			 served in any district in which the defendant—
					(A)is an inhabitant;
			 or
					(B)may be
			 found.
					9.Civil
			 penaltyThe knowing violation
			 of any provision of this Act is punishable by a civil penalty of not to exceed
			 $10,000.
		10.State and local
			 law not preemptedNothing in
			 this Act preempts any State or local law regulating the sale or purchase of
			 secondary metal.
		11.DefinitionsIn this Act:
			(1)Secondary
			 metalThe term secondary metal means—
				(A)wire or cable
			 commonly used by communications and electrical utilities; and
				(B)copper, aluminum,
			 or other metal (including any metal combined with other materials) that is
			 valuable for recycling or reuse as raw metal.
				(2)Secondary metal
			 recycling agentThe term secondary metal recycling
			 agent means any person engaged in the business of purchasing secondary
			 metal for reuse or recycling, without regard to whether that person is engaged
			 in the business of recycling or otherwise processing the purchased secondary
			 metal for reuse.
			12.Effective
			 dateExcept as required by
			 section 7(b)(2), this Act shall take effect 6 months after the date of
			 enactment.
		
